Citation Nr: 1139081	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-34 183A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for status post disc excision of the lumbar spine with secondary degenerative arthritic changes, claimed as secondary to a service-connected chronic low back strain.

2.  Entitlement to service connection for a leg condition, also claimed as secondary to the service-connected chronic low back strain.

3.  Entitlement to an increased (compensable) rating for the service-connected chronic low back strain.

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from February 1954 to November 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 RO decision that denied the Veteran's claim for an increased (i.e., compensable) rating for his service-connected chronic low back strain.  The RO also denied his claim for service connection for a leg condition and reopened on the basis of new and material evidence, but continued to deny, his claim for service connection for status post disc excision of the lumbar spine with secondary degenerative arthritic changes, claimed as secondary to the chronic low back strain. 

In response to that decision, the Veteran submitted a notice of disagreement (NOD) in June 2006 stating "this is a formal appeal of my claim denied for:  (1) low back (2) leg condition."  In October 2006 the RO sent him a statement of the case (SOC), but only addressing his claims for service connection for a leg condition (i.e., the lower extremity radiculopathy) and for the status post disc excision of the lumbar spine with secondary degenerative arthritic changes.  He subsequently, in November 2006, submitted a substantive appeal (on VA Form 9) indicating he was appealing all of the issues listed in the SOC.  Following that, in July 2007, his local representative at the RO submitted two VA Form 646s specifically referencing the two claims listed in that October 2006 SOC - for service connection for a leg condition and for status post disc excision of the lumbar spine with secondary degenerative arthritic changes.  So the RO certified the appeal to the Board in July 2007 only on these two issues.  38 C.F.R. § 20.200 (2011).  In November 2009, the Veteran's national representative submitted a written brief indicating the Veteran is appealing all of the claims denied in the May 2006 decision - so also the claim concerning the rating for the chronic low back strain.

The Board subsequently issued a January 2010 decision that denied the claim for service connection for a leg condition, determined that it did not have jurisdiction of the issue of entitlement to an increased rating for the service-connected chronic low back strain as it was not in appellate status, and remanded the issue of whether there was new and material evidence to reopen the claim for service connection for status post disc excision of the lumbar spine with secondary degenerative arthritic changes for additional procedural development.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2010 order, granting a joint motion, the Court partially vacated the Board's decision to the extent that it had denied service connection for a leg condition and found that it did not have jurisdiction of the claim for an increased rating for the service-connected chronic low back strain.  The Court remanded these claims to the Board for compliance with the instructions in the joint motion.  And to comply with these instructions, the Board, in turn, is remanding these claims to the RO for further development.

While the Veteran's appeal was pending at the Court, the AMC sent the Veteran a notice letter in January 2010, pursuant to the Board's January 2010 remand directive and the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning the remaining issue of whether there is new and material evidence to reopen his claim for service connection for status post disc excision of the lumbar spine with secondary degenerative arthritic changes.  A supplemental SOC (SSOC) also more recently was issued in March 2011 regarding this other claim, which the Board also is again remanding because it, too, requires further development before being readjudicated.

The Board has advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

The Court-granted joint motion partially vacated the Board's January 2010 decision, finding that the Board did have jurisdiction of the appeal for an increased rating for the service-connected chronic low back strain, based upon a liberal reading of the Veteran's June 2006 NOD.  The parties (the appellant and VA's Office of General Counsel, representing the Secretary) agreed that this NOD pertained to this issue of entitlement to an increased rating for this disability, as well as to the additional issues of service connection for a leg condition and status post disc excision of the lumbar spine with secondary degenerative arthritic changes.  The parties also found that the Board had failed to ensure fulfillment of the duty to assist, as set forth in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, because relevant private medical records were not requested from Drs. S. and C.  The parties also observed that the page numbers at the bottom of the computer printout of the May 2006 VA examination report ranged from 231 to 242 and concluded that it was possible there are outstanding VA medical records that should be obtained.

In an August 2011 letter, the Veteran's attorney requested a remand of this case to the RO to obtain these private medical records from Drs. S. and C., to also obtain outstanding VA medical treatment records, and to obtain still other records from the Social Security Administration (SSA).  Regarding the latter, she indicated the Veteran had been receiving disability benefits from the SSA since 1993.  These SSA and other records (VA and private) are not in the file and, therefore, need to be obtained before readjudicating the claims since they are potentially relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies if potentially pertinent to the claim(s) before VA).  See also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1) and (c)(2); and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if they could be determinative of the claim).

And specifically with regards to the claim for a higher rating for the service-connected chronic low back strain, as the RO has not provided the Veteran a SOC concerning this issue, the Board must remand it to the RO, rather than merely referring it there, to provide this necessary SOC and to give him an opportunity, in response, to perfect his appeal to the Board on this additional issue by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent).  See Manlincon v. West, 12 Vet. App. 238 (1999) and 38 C.F.R. § 20.200 (2011). 

Further regarding this claim for an increased rating for the chronic low back strain, the Veteran also needs to be reexamined to reassess the severity of this disability since his most recent VA compensation examination was in May 2006, so more than 5 years ago.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

As for the claim for service connection for a leg condition, the Veteran contends this condition is secondary to his service-connected chronic low back strain.  Service connection is permissible on this secondary basis if it is shown this claimed disability is proximately due, the result of, or aggravated by the service-connected condition.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although the May 2006 VA spine examiner gave an opinion as to the etiology of any radiculopathy of the Veteran's legs, the examiner did not comment on whether any current leg condition alternatively was aggravated by the service-connected chronic low back strain.  So medical comment is needed concerning this, as well, since medical evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for back or leg disability since service.  With his authorization, obtain all identified records that are not already in the claims file.

(a) In particular, obtain all pertinent private medical records from Drs. S. and C.  See January 2006 VA Forms 21-4142 (Authorization and Consent to Release Information to VA).

(b) Also determine whether there are any outstanding VA medical evaluation or treatment records, as suggested by the page numbers at the bottom of the computer printout of the Veteran's May 2006 VA examination report, which range from 231 to 242.  If additional relevant VA medical records exist, they also must be obtained and associated with the claims file for consideration.

Document all efforts to obtain these additional records.  If any attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Also obtain the Veteran's SSA records, including all medical records this other Federal agency considered in determining his entitlement.  He reportedly has been receiving SSA benefits since 1993.  See the recent August 2011 statement from his attorney.

And, similarly, if attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected chronic low back strain.  

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should also respond to the following question:

What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected chronic low back strain is aggravating any current leg condition?

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

4.  Send the Veteran an SOC addressing the additional issue of whether he is entitled to an increased (compensable) rating for his service-connected chronic low back strain.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to perfect an appeal to the Board concerning this additional claim.  And give him the required time to perfect an appeal of this additional claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further appellate consideration. 

5.  Also readjudicate the claim for service connection for a leg condition, as well as for service connection for status post disc excision of the lumbar spine with secondary degenerative arthritic changes, in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a SSOC concerning these claims and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


